Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
2.	This action is in response to the amendment filed February 24, 2022.

3.	Claims 1-28 have been examined and are pending with this action.


EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for this examiner’s amendment was given in a telephone interview with Stanislav Torgovitsky (Reg. No. 43,958) on February 28, 2022.

6.	The application has been amended as follows:
1.	(Currently Amended)	A method for gathering and distributing information associated with an event, the method comprising: 
automatically synchronizing a mobile or web-based application with a schedule of sessions at an event, said event comprising said sessions, when initiating said mobile or web-based application on a user device upon registration for said event, said synchronizing 
configuring said application to 
accept a plurality of user inputs, and 
automatically associate at least one of said inputs with said at least one of said sessions at said event according to said schedule of said sessions at said event based on said unique session identifier of said at least one of said sessions; 
selectively combining at least a portion of said automatically associated user inputs into information forming a user activity feed for said at least one of said sessions at said event; 
organizing said user inputs into pages for said event; 
displaying a user’s digital reputation associated with said event; and 
selectively transmitting at least a portion of said information forming said user activity feed to at least one of 
a user’s social media account not associated with said event, a content management system associated with said event; and at least one other mobile or web-based application.

8.	(Currently Amended)	The method of claim 1, wherein said application is configure to receive input associate with a plurality of events, the method further comprising:
organizing user input into pages for each individual event of said plurality if events; 
issuing a unique user identifier associated with [[an]] said individual event; and 
displaying said unique user identifier with a personal profile of said user, said unique user identifier providing [[a]] said user’s digital reputation associated with said individual event.

24.	(Currently Amended)	A system for gathering, organizing, distributing and synchronizing information comprising: 

a processor configured to execute instructions included in an application deployed on said device, and 
a user interface
wherein said application is configuring to accept a plurality of user inputs via said user interface; and 
a server that: 
transmits push information to said device to automatically synchronize said application deployed on said device with a schedule of , said event comprising said sessions, upon registration for said event, said push information comprising a unique session identifier assigned to at least one of said sessions based on said schedule of said sessions at said event, 
wherein: 
said device 
receives said push information, and automatically associate at least one of said user inputs with said at least one of said sessions at said event according to said schedule of said sessions at said event based on said unique session identifier, and 
selectively generates, transmits or receives at least one real time activity feed comprising information associated with said at least one of said sessions at said event; and 
said server 

organizes said user inputs into pages for said event, 
associates a user’s digital reputation with said event, and selectively transmits at least a portion of said information forming said activity feed information to at least one of 
a social media account not associated with said event, and 
at least one other device of another user registered for said event; and 
said system further comprises at least one communication media supporting selective data transfer or sharing between said one device, said server, and at least one other device configured to display at least a portion of said activity feed information.


Allowable Subject Matter
7.	Claims 1-28 are allowable over prior art of record in light of the arguments presented in the Amendment filed February 24, 2022 and the Examiner’s Amendment above.

8.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “automatically synchronizing a mobile or web-based application with a schedule of sessions at an event, said event comprising said sessions, when initiating said mobile or web-based application on a user device upon registration for said event, said synchronizing comprising assigning a unique session identifier to at least one of said 
In particular, none of the prior art of record, either alone or in combination, discloses, teaches, or suggests “automatically synchronizing a mobile or web-based application with a schedule of sessions at an event… said synchronizing comprising assigning a unique session identifier to at least one of said sessions based on said schedule” wherein the mobile or web-based application “automatically associate at least one of said inputs with said at least one of said sessions at said event according to said schedule of said sessions at said event based on said unique session identifier of said at least one of said sessions” and “combining at least a portion of said automatically associated user inputs into information forming a user activity feed for said at least one of said sessions at said event”, wherein the user inputs are organized into pages for the event, and the user’s digital reputation associated with the event is displayed, and portions of the user activity feed is transmitted to another.  For at least these reasons above, claims 1-28 are allowable.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/

March 1, 2022